Citation Nr: 0021356	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  91-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability, to 
include multiple sclerosis (MS), manifested by headaches, 
dizziness, and blackouts.

2.  Entitlement to service connection for the residuals of a 
fracture of the left femur as secondary to a service-
connected left knee disability.  

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

5.  Entitlement to special monthly compensation based on need 
for aid and attendance of another person.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1989 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim for an increased 
evaluation for his service-connected left knee disability and 
determined that new and material evidence had not been 
received sufficient to reopen a previously denied claim for 
service connection for a disability manifested by headaches, 
dizziness, and blackouts.  A notice of disagreement was 
received in October 1989.  A statement of the case was issued 
in December 1989.  A substantive appeal was received in 
February 1990.  Testimony relevant to these claims was given 
during a October 1991 hearing held before the Board in 
Washington, D.C., and during an August 1993 hearing at the RO 
in St. Petersburg, Florida (the veteran's claims folder was 
transferred to this RO due to his change of residency).  

In a February 1997 decision, the Board reopened the claim for 
entitlement to service connection for a disability manifested 
by headaches, dizziness, and blackouts.  As such, the issue 
currently in appellate status is as characterized above.  The 
Board also remanded the claim for an increased evaluation for 
the service-connected left knee disability.   

This matter also came before the Board from an April 1994 
decision by the RO in St. Petersburg that denied the veteran 
a total rating for compensation purposes based on individual 
unemployability and special monthly compensation based on 
need for aid and attendance of another person.  A notice of 
disagreement was received in May 1994.  A statement of the 
case was issued in May 1994.  A substantive appeal was 
received in June 1994.  Testimony relevant to these issues 
and two issues already in appellate status (noted above) was 
given by the veteran's spouse during an August 1994 RO 
hearing.  These claims were remanded by the Board to the RO 
in the February 1997 decision.

This matter also came before the Board from a February 1996 
decision by the RO that denied the veteran's claim of 
entitlement to service connection for the residuals of a 
fracture of the left femur as secondary to a service-
connected left knee disability.  A notice of disagreement was 
received in March 1996.  A statement of the case was issued 
in May 1996.  A substantive appeal was received in June 1996.  
This claim was also remanded by the Board to the RO in 
February 1997.

Finally, the Board notes that in June 2000, the Director of 
Administrative Service of the Board sent a letter to the 
veteran advising him that the Board member who conducted the 
October 1991 hearing was no longer employed with the Board.  
The veteran was advised of his right to have another Board 
hearing, and in a letter dated about a week later (in June 
2000) the veteran indicated that he did not wish to have 
another hearing.  


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that the veteran 
does not currently suffer from a disability, to include MS, 
manifested by headaches, dizziness, and blackouts, that had 
its onset in service.  

2.  The evidence sufficiently demonstrates that the veteran 
fractured his left femur as a result of the manifestations of 
his service-connected left knee disability.  

3.  The medical evidence reflects that on February 26, 1991 
the veteran's left knee was limited to 10 degrees in 
extension motion. 

4. The medical evidence of record fails to demonstrate that 
the veteran was suffering from any manifestations of his 
service-connected left knee disability subsequent to August 
1988 and prior to February 26, 1991.  

5.  The medical evidence of record fails to demonstrate that 
the veteran's left knee disability was limited to more than 5 
degrees in extension or 100 degrees in flexion during the 
period December 1, 1991 to April 7, 1992.

6.  From June 1, 1993, the record demonstrates that the 
veteran's left knee disability alone is manifested by some 
pain, with extension limited to, at most, 15 degrees, and 
flexion limited to, at most, 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability, to 
include MS, manifested by headaches, dizziness, and blackouts 
are not met.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, the residuals of a fracture of the left femur are 
secondary to his service-connected left knee disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).

3.  From the date of the claim for increase through February 
25, 1991, a noncompensable disability evaluation was 
appropriate for the service-connected left knee disability.  
38 U.S.C.A. § 1155, 5107, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Codes 5260, 5261 
(1999).

4.  The criteria for a 10 percent evaluation, but not more, 
for the left knee disability were met, effective February 26, 
1991.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.400(o); 4.71a, Diagnostic Code 5261 
(1999).

5.  From December 1, 1991 to April 7, 1992, the criteria for 
an evaluation greater than 10 percent, for the veteran's 
service connected left knee disability, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.400(o); 4.7, 4.71a, Diagnostic Codes 5260, 
5261 (1999).

6.  From June 1, 1993, the criteria for an evaluation greater 
than 30 percent, for the veteran's service connected left 
knee disability, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.400(o); 4.7, 4.71a, 
Diagnostic Code 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Issues

Introduction

As noted above, the veteran served on active duty from August 
1955 to August 1961.  He and his representative contend that 
service connection is warranted for a disability, to include 
MS, manifested by headaches, dizziness, and blackouts, and 
for the residuals of a fracture of the left femur as 
secondary to a service-connected left knee disability. The 
Board notes at the outset that these claims are "well-
grounded," meaning that they are at least "plausible."  
38 U.S.C.A. § 5107(a) (West 1991).  The Board further notes 
that all evidence that is pertinent to this claim has been 
appropriately developed and VA's "duty to assist" satisfied.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  For certain chronic diseases, such as MS, a 
presumption of service connection arises if manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service, i.e. seven years for MS.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.307, 3.309 (1999).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (1999). 
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).


a.  Entitlement to service connection for a disability, to 
include MS, manifested by headaches, dizziness, and blackouts

i.  Factual Background

A review of the veteran's service medical records reflects 
that the veteran had a reaction to a smallpox vaccine 
administered in August 1944, the manifestations of which 
included headaches, chills, and a fever.  

Service medical records also reflect that the veteran was 
seen on several occasions in June and July 1956 complaining 
of dizzy spells and on different occasions the examiners' 
impressions were hyperventilation syndrome and probable 
hyperventilation.  He was instructed on proper breathing 
techniques.  On one occasion in July he was seen complaining 
of weakness and pain in his legs, and related that a recent 
episode was accompanied with a headache and that he fainted.  
Neurologic examination found the cranial nerves to be normal, 
and there was no sensory loss, motor weakness, pathologic 
reflexes, or tremors detected.  In August 1956, the veteran 
was again seen after a dizzy spell during which he passed 
out.  

In September 1956, episodes of syncope were noted, and a 
neurologic examination was negative.  He was seen again after 
having a dizzy spell and passing out in December 1956.  At 
that time, it was noted that the veteran had been 
experiencing such episodes (dizziness and fainting) on and 
off for the previous six months and that they had become more 
frequent during the last few days, and began with hand and 
foot numbness, followed by blurry vision and the veteran 
falling down.  In December 1958, the veteran was seen after a 
dizzy spell which caused him to fall down.  On examination, 
he complained of slight headache.  

Post service evidence reflects that the veteran presented at 
a VA medical facility in May 1980 complaining of dizzy 
spells, headaches, and weakness.  The veteran related that 
headaches began in 1956 while he was in the military.  A 
history of hyperventilation syndrome was indicated, and the 
veteran was diagnosed with headaches of unknown etiology.  An 
insurance document dated in late April 1980 indicates that 
the veteran suffered a fainting episode and had high blood 
pressure.  A May 1991 letter from the veteran's employer 
indicates that he was out of work from late April 1980 until 
mid-June 1980 due to low blood sugar.  

In a July 1981 letter, the veteran's mother stated that prior 
to entering the service, the veteran had not experienced 
black outs or dizzy spells.  She noted that in 1963 the 
veteran was suffering severe headaches and dizzy spells, and 
that he has had these symptoms since them.  In a letter 
apparently received at that same time, an acquaintance of the 
veteran's indicates that from 1963 to 1965 the veteran lost 
many days of work due to headaches and dizzy spells and 
opined that headaches and dizzy spells were related to a leg 
injury.  

VA medical records reflect that the veteran was seen in 
August 1987 complaining of episodes of dizzy spells with 
blurry vision occurring unpredictably with increasing 
frequency.  He was diagnosed with labyrinthitis and labile 
hypertension.  

In late August 1987, the veteran was admitted to the VA 
Medical Center (VAMC) in Asheville, North Carolina.  On 
admission, he noted that dizzy spells lasted up to five 
minutes and occur up to five times a day.  Physical 
examination on admission found the veteran to be within 
normal limits except for a slightly staggering gait.  He was 
assessed as possibly having had a transient ischemic attack 
and/or partial seizure.  Other considerations included 
hyperventilation and anxiety; however, the veteran's 
"spells" remained unclear in etiology.  

During this admission, VA referred the veteran to Mountain 
Neurological Center for an electroencephalogram (EEG) test 
which showed asymmetrical high amplitude slowing during 
drowsiness and sleep with higher amplitude slow waves in the 
delta range over the left central region.  The examiner noted 
that this could be a normal variant or could suggest a left 
central hemisphere lesion.  It was also indicated that there 
was no paroxysmal activity, nor was there abnormal photo-
activation or hyperventilatory response.  The discharge 
summary report from the VAMC indicates that the lesion could 
have been related to an old head injury.  In an addendum to 
the report from Mountain Neurological Center it is noted that 
during hyperventilation, there may be subtle changes over the 
left hemisphere with mild slowing which would confirm the 
suspicion of a left hemisphere abnormality.  

A computerized tomography (CT) scan without contrast taken by 
VA in September 1987 was essentially normal.  In December 
1987 the veteran presented with complaints of dizziness.  He 
was diagnosed with dizziness, and the VA examiner noted that 
the veteran was experiencing four spells a day at the time, 
and had been hospitalized one month ago for such a spell.  An 
ear examination (consult) was accomplished that same day, and 
the examiner noted that it was doubtful that the veteran's 
episodes of dizziness were related to the inner ear.  

VA records further reveal that the veteran was seen in 
February and March 1988 with continued dizzy spells that 
subsided with rest.  The veteran was admitted to the Durham, 
North Carolina VAMC in March 1988, the report of which notes 
a history of dizziness and that the veteran was now confined 
to a wheelchair.  He reported daily bouts of dizziness, 
falling down, and blurriness, and also complained of post 
auricular otalgia and mild tinnitus with no true vertigo or 
hearing loss.  Physical examination revealed no facial nerve 
paralysis or coronary artery disease, and neuromuscular 
examination was intact with good strength of all extremities.  
A CT scan was taken and resulted in an impression that there 
was a question of shortening of the left internal auditory 
canal; a magnetic resonance imaging (MRI) study was 
suggested.  An MRI was conducted to check for any central 
etiology, and it was normal.  An Auditory Brainstem Response 
(ABR) was performed and initially showed an erroneous 
suggestion of an interaxial tumor, as repeated testing showed 
normal brain stem responses.  

In late March 1988 the veteran was seen on an outpatient 
basis by a neurologist and was provisionally diagnosed with 
vertigo; the examiner commented that his symptoms were highly 
correlated with stress, and that the gait disorder, 
hyperventilation, and dizziness were ongoing problems.

In April 1988 he was admitted to a VA psychiatric ward for 
evaluation, at which time he reported depression, some 
anxiety, nausea, and left ear pain.  The veteran gave a 
history of head injuries, years of dizziness, episodic 
weakness, syncopal and near syncopal attacks, with gradual 
worsening.  Organic brain dysfunction was ruled out.  VA 
outpatient treatment records dated from July 1988 to October 
1989 document the veteran's continued complaints of and 
treatment for dizziness and anxiety.  A July 1989 record 
notes an impression of possible post concussion syndrome, and 
another dated the same month indicates that the veteran gave 
a history of "being in an explosion" while stationed in 
Korea and subsequently experiencing problems with dizziness.  

In December 1990 the veteran was admitted to the Asheville 
VAMC for further evaluation of ongoing spells of weakness and 
dizziness.  A diagnosis of gait instability, delusional 
thinking, and anxiety are noted on the discharge report.  
Further, the report indicates that the veteran gave a history 
of sustaining a skull fracture in a car accident at the age 
of seven years, and it was noted that a prior EEG (presumably 
the test from Mountain Neurological Center) showed some focal 
slowing on the left.  During this admission, the veteran 
reported ringing in his ears, and on physical examination he 
was found to be mentally intact although anxious, and a 
cranial nerve examination was normal.  There was no 
nystagmus, and sensory examination showed a striking 
subjective decrease in vibration globally although position 
sense was intact and pin prick was also globally diminished.  
The veteran's gait was noted to be unsteady at times but 
irregular when unobserved.  There was no motor weakness and 
deep tendon reflexes were active.  Further testing was 
scheduled but the veteran left the facility against medical 
advice.  As such, no conclusion regarding his problem could 
be made.  During this admission, an audiological evaluation 
was accomplished, and the examiner determined that there was 
no relationship between the veteran's ears and his reported 
dizziness.  

A CT scan with contrast taken in early October 1991 was 
negative.  A late October 1991 record indicates that the 
veteran presented complaining of blurry vision and a headache 
subsequent to falling and hitting the right side of his head 
a few days earlier.  A few days later a CT scan without 
contrast was taken and showed no evidence of intracranial 
hemorrhage.  He presented on an outpatient basis thereafter 
(in late October and early November 1991) complaining of 
diplopia and blurred vision.

Also in October 1991, a hearing was held at the Board in 
Washington, D.C., during which the veteran testified that in 
November 1956 while serving in Korea, he was knocked 
unconscious after gasoline and carbon monoxide was released 
in the atmosphere where he was stationed.  He testified that 
he has had certain symptoms, including dizzy spells and 
blackouts, since then.   The veteran's representative 
contended that the veteran suffered brain damage because of 
this episode.  The veteran and his wife indicated that the 
veteran presented at VA with complaints of these symptoms as 
early as 1980, and his wife pointed out that he has 
complained of headaches and the like since she met him in 
1967.   

Another CT scan without contrast was conducted in November 
1991 and showed no evidence of lacunar infarcts in the basal 
ganglia, no intracranial hemorrhage, no extraaxial fluid 
collections, no mass effect or midline shift, and advanced 
atrophy.  A MRI taken in early December 1991 showed 
nonspecific areas of increased signal intensity in the deep 
periventricular white matter.  A clinical history of 
questionable diplopia and dizziness is noted on the MRI 
report.  

A RO hearing was conducted in August 1983, during which the 
veteran's wife testified that while the veteran injured his 
head in a car accident while a child, he had no problems 
subsequent to that time, and that, essentially, episodes of 
dizziness had their onset in service.  She stated her belief 
that the veteran's dizziness began subsequent to an 
inoculation and that this was aggravated when a stove blew up 
in December 1956.  She pointed out that his condition 
remained undiagnosed.  

In November 1993, the veteran was admitted to the VAMC in 
Gainesville, Florida because of a syncopal spell (which 
caused him to fall) of 20 minutes duration followed by 
bilateral upper and lower extremity paralysis.  During this 
admission, the veteran complained of daily episodes of 
dizziness which he described as lightheadedness and not 
vertigo.  The results of the CT scans and MRI taken in 
October and December 1991, respectively, were noted.  It was 
noted that recent neuropsychiatric testing showed borderline 
severely impaired profile with severe diffuse cognitive 
deficits, and that the veteran was then receiving treatment 
for anxiety and a conversion disorder.  

The results of a physical examination included that cranial 
nerves were intact except for mild dysarthria, that visual 
fields were intact, and that sensory was intact to vibration, 
temperature, pinprick, and proprioception.  Cerebellar 
examination demonstrated decreased rapid alternating movement 
and finger tap on the left upper extremity.  CT scan of the 
head revealed no hemorrhage or acute process; it was noted 
that the neurosurgeon admitting the veteran was concerned 
about basilar calcification and this was to be evaluated in 
MRI and magnetic resonance angiography (MRA) studies.  

Thereafter, an EEG study was accomplished and was normal, but 
MRI and MRA studies, while revealing some normal changes of 
aging, also revealed areas of demyelination in the white 
matter which could be consistent with MS.  There was also 
patency of the basilar artery on the MRA.  In a December 1993 
addendum to the examination report, the examiner noted an 
impression that the veteran's most important problems were 
psychiatric, to include depression, conversion, and hysteria.  
The examiner also noted that, however, evidence supported a 
diagnosis of MS.  The examiner pointed out that the veteran's 
spells, which are demonstrably benign, remained inscrutable, 
mainly because of an inability to get a good history.  

The veteran was readmitted to the Gainesville VAMC a few days 
later (in December 1993) for an evaluation to see if he was a 
hospital-based home care (HBHC) candidate.  Admission 
diagnoses that included organic brain syndrome secondary to 
closed head injury in 1956.  The veteran and his wife gave a 
history of a closed head injury in service that caused 
permanent brain damage, and it was noted that he has had 
intermittent blurriness and diplopia since a 1991 head 
injury.  Findings on physical examination included a wide 
based gait.  

In February 1994, the veteran was admitted to Tampa General 
Hospital for evaluation.  The veteran and his wife brought 
copies of the report of past evaluations and tests for the 
examiner, Peter Dunne, M. D., to review.  After reviewing 
these records Dr. Dunne noted that while there was, 
apparently, considerable psychogenic overlay with respect to 
the veteran's symptoms, he also clearly had signs of central 
nervous system dysfunction which appeared to be in the white 
matter, both myelopathy and also involvement of both optic 
nerves with a past history of diplopia.  The examiner noted 
that a MRI imaging scan showed what he thought was a pattern 
of MS.  

During the examination, the veteran's wife gave a history of 
the veteran having double vision, "shakes," stress which 
increases his symptoms, left side weakness, uncontrollable 
diarrhea and a weak bladder, cognitive disability, and 
decreased energy, among other things.  Objective findings 
included that the left leg was weaker than the right, that 
there was dyscoordination bilaterally in the upper and lower 
extremities, and that the veteran intermittently has brief 
jerks particularly of his upper extremities and shoulder, and 
sometimes his head, which would be classified as myoclonic.  
Mental evaluation showed definite cognitive and memory 
problems.  

As a result of this examination, the veteran was assessed 
with MS with the major problem being the spinal cord on the 
left, probably thoracic, with an incomplete Brown-Sequard 
plus past brain stem with "IMO," intermittent diplopia; in 
addition to cerebral changes with decreased mentation and 
memory.  Dr. Dunne commented that "a case could be made for 
this dating back to 1956. . ."

Dr. Dunne also noted that in the past the veteran was felt to 
have various functional disabilities including possible 
functional loss of consciousness.  He commented that while it 
may be true that he had such disability added to the 
demyelinating disability, some disability that was 
interpreted as functional may actually have been secondary to 
the white matter disease.  

An August 1994 VA outpatient treatment record notes a 
diagnosis of MS and a conversion disorder with hysteria.  In 
an August 1994 letter, Dr. Dunne indicated that he re-
examined the veteran and stated unequivocally that the 
veteran suffers from MS with both spinal cord findings with 
hyperreflexia, abnormal reflexes, sensory findings, and with 
cerebral findings.  He noted that the veteran's affect was 
also very unusual and that there may be some functional 
findings but that the veteran clearly has MS.  Further, he 
noted that the veteran's MS has left him clearly disabled, 
unable to care for himself, and basically housebound.  

Another RO hearing was conducted in August 1994, during which 
testimony was given by the veteran's spouse.  She testified 
that the veteran has had headaches, blackouts, and dizziness 
since service, and that she is of the opinion that these were 
the early manifestations of MS (her testimony is a bit 
confusing on this point, but this was the gist of her 
contention).  

In March 1997, the veteran was seen at the Department of 
Neurology at the Mayo Clinic in Jacksonville, Florida, for 
left leg pain.  The veteran presented with significant 
dementia, and his wife related his history of a staggering 
gait, syncope, with eventual progressive gait difficulty and 
other neurologic impairment; and that he was eventually 
diagnosed with MS and has had progressive decline in 
neurologic function since then.  It was noted that the 
veteran's current problems included slowness and dullness in 
intellect with significant dementia, severe left hemiplegia, 
confusion, and disorientation.  The veteran complained of 
severe left arm pain with movement and left leg pain.  Other 
complaints included visual impairment and trouble swallowing.  

Neurologic examination found the veteran to be awake, 
disoriented, and confused, but able to answer simple 
questions.  He showed signs of left hemisensory loss in his 
face and a left central facial paresis, as well as dysphagia.  
Motor examination showed a dense left hemiplegia with mild 
paresis of the right lower extremity, and diffuse spasticity 
especially in the left side extremities.  The examiner 
reviewed outside MRI scans and found them to be consistent 
with the diagnosis of demyelinating disease.  

It was the examiner's impression that the veteran probably 
suffers from MS and has had significant and progressive 
neurologic function over the years.  He pointed out that the 
veteran's current symptoms consist of dementia, dysarthria, 
visual impairment secondary to optic pallor, bilateral 
internuclear ophthalmoplegia, and dense left hemiplegia, 
among other things.  

In December 1997, a VA neurologic examination was 
accomplished, the report of which indicates that the examiner 
reviewed the veteran's medical records prior to the 
examination.  The examiner noted the veteran's history, to 
include episodic dizzy spells beginning in 1956 while he was 
on active duty, and observed that throughout the years, the 
frequency of dizziness has fluctuated greatly, and that, 
essentially, dizzy spells are currently constant but not 
associated with syncope.  It was also noted that the veteran 
occasionally suffers from headaches predominantly located 
over the frontal area of both eyes, which respond to 
conservative management and are not debilitating.  

Physical examination revealed that the cranial nerves were 
intact with the exception of a mild to moderate bilateral 
medial rectus palsy and some lateral nystagmus in the 
horizontal direction.  Motor examination showed left sided 
weakness and sensory examination demonstrated a subjective 
decrease to all modalities in the left hemibody.  Cerebellar 
and gait testing were not performed. 

The examiner's impression was that the veteran's history, 
examination, and neurologic imaging testing was consistent 
with chronic, progressive MS, and he confirmed such a 
diagnosis.  He noted that the veteran's headaches appeared to 
be benign in nature, and that his dizziness has been 
persistent for may years and occurs independent of postural 
changes.  The examiner pointed out that this was suggestive 
of a central process as peripheral nerve disorders causing 
dizziness or vertigo generally show adjustment or extinction 
with time.  The examiner noted that the veteran's history is 
most consistent with a central process and that it was 
possible that the MS could cause demyelinating lesions of the 
vestibular neuro pathways as etiology for the illness.   

When this case came before the Board in October 1999, it was 
sent out for a Veteran's Health Administration (VHA) opinion.  
The question asked was the following:

Is it as least as likely as not that symptoms of dizziness, 
headaches and blackout in service were manifestations of 
currently diagnosed MS ?

In March 2000, a response was received from a VA medical 
specialist (the Chief of Staff, VAMC Albany); his answer was 
"no," that he did not find it likely that the symptoms 
reported prior to the veteran's separation from service were 
the manifestations of MS diagnosed in 1993.  He noted that 
his primary reason to doubt that the 1956 spells were due to 
MS is that they were not at all typical of the disease.  

The specialist noted that the complaints and symptoms 
documented in the service medical records - brief 
descriptions of blackouts and dizzy spells, and the December 
1956 complaint of frequent fainting spells where the veteran 
first noted numbness of the hands and feet, followed by 
blurry vision and then falling, with shortness of breath and 
vague chest pain - were consistent with the service 
examiner's proposed diagnosis of hyperventilation, but that 
they could denote a cardiac arrhythmia or transient low blood 
pressure from any cause.  He noted that these symptoms did 
not suggest a focal disturbance of vestibular function that 
MS typically creates; in such a situation, the specialist 
pointed out, a person would likely experience vertigo, an 
illusion of motion, usually rotational motion.  He further 
pointed out that loss of consciousness is not part of such an 
attack, and that syncopal spells are not recognized 
manifestations of MS.  Additionally, he added, at that time 
the veteran had no other complaints or physical findings that 
would suggest MS.

The specialist pointed out that later ("certainly by 1987") 
the veteran was having balance problems and dizziness that 
were more typical of MS.  He noted that the veteran did not 
pass out during these attacks.  He found it noteworthy that 
an EEG in 1987 showed some abnormalities and that his 
brainstem evoked responses were abnormal in 1988.  The 
specialist stated that "[g]iven the [veteran's] subsequent 
course, we must conclude that the MS began some time before 
1987.  Fixing the exact date was impossible, but we can 
reasonably place it as early as 1980, based on his complaint 
of 'dizziness' without black-outs. . . at the time."  
Regarding the July 1981 letter from the veteran's mother to 
the effect that the veteran had dizzy spells as early as 
1963, the specialist noted that this provided no useful 
description of the spells (lacked critical detail) and as it 
was composed long after the events under consideration, did 
not establish a significant probability that MS was active 
during the veteran's service.  


ii.  Analysis

Following review of the entire record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for disability, to 
include MS, manifested by headaches, dizziness, and 
blackouts.  Initially, the Board notes that the veteran's 
service medical records do not support a finding that he 
suffered from a "disability" manifested by headaches, 
dizziness, and blackouts in service, as he was "diagnosed" 
with hyperventilation (and not a disability).  

Further, assertions to the effect that the veteran 
experienced continuing dizzy spells, headaches, and blackouts 
since service are not substantiated by the medical evidence 
of record.  In this regard, the Board notes that the 
earliest, relevant, post-service medical evidence of record 
is dated in 1980, at which time the veteran was seen and 
treated for dizzy spells, headaches, and weakness.

The Board's decision in this matter, however, primarily 
centers on the fact that the evidence does not establish that 
the veteran currently suffers from a disability manifested by 
headaches or blackouts, related to service or otherwise, or 
that any dizzy spells he currently experiences were related 
to those spells experienced in service.  From a longitudinal 
review of the record, it is apparent that the veteran's 
staggering gait, dizziness, vertigo, extremity jerks, and 
other current symptoms are the manifestations of his MS; and 
the evidence does not establish that this disorder had its 
onset in service.  

In this regard, the Board has reviewed Dr. Dunne's statement 
to the effect that with respect to the veteran's weakness, 
bilateral extremity discoodination and jerks, etc., "a case 
could be made for this dating back to 1956" (emphasis 
added), as well as the VA examiner's December 1997 statement 
that the veteran's history (the Board assumes that he was 
referring to dizzy spells, etc., shown in service) is most 
consistent with a central process and that it was possible 
that they were related to MS.  While the above statements are 
sufficient to "well-ground" the claim (see Obert v. Brown, 5 
Vet. App 30 (1993)), they are nevertheless speculative and 
lend only minimal support to the contention that the symptoms 
incurred in service were the early manifestations of MS.  

On the contrary, the VA medical specialist, who reviewed the 
entire claims folder, provided an opinion to the effect that 
the symptoms noted in service were not the early 
manifestations of MS and rendered an opinion that the onset 
of MS could reasonably be placed as early as 1980 (it is 
noted that MS was not actually diagnosed until 1993).  The 
specialist, as reflected above, provided a rather detailed 
explanation of the basis for his opinion.  Hence, the Board 
finds this opinion more persuasive than speculative medical 
opinions regarding the onset of MS.  

Furthermore, the lay evidence of record does not provide 
probative evidence on the question of whether any current 
disability, to include multiple sclerosis, manifested by 
headaches, dizziness, and blackouts, is related to any 
incident of service.  This would include the veteran's 
spouse's assertion that the inservice inoculation (the Board 
assumes she is referring to the smallpox vaccine) caused his 
dizziness.  There is no question that the veteran or other 
lay persons are competent to testify that the veteran had 
continuous bout of dizziness, headaches, or blackouts, since 
service.  However, they are lay persons, not shown to possess 
the medical training and expertise to competently render a 
medical opinion.  Hence, any assertions that the veteran's 
current disability - to include MS - manifested by dizziness 
or the like are related to the in-service accident or to 
service in general, without supporting medical evidence, do 
not constitute competent medical evidence of the required 
nexus, and have no probative value.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991).  A claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

In light of the above, the Board finds that the weight of the 
evidence establishes that the veteran's MS or any other 
disability manifested by headaches, dizziness, and blackouts 
are not related to service; hence, the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991). 


b. Entitlement to service connection for the residuals of a 
fracture of the left femur as secondary to a service-
connected left knee disability.

As noted above, the veteran and his representative contend 
that service connection is warranted for the residuals of a 
fracture of the left femur as secondary to a service-
connected left knee disability.  It is contended that in 
November 1994 the veteran's left knee gave way or buckled, 
causing him to fall and fracture his left femur.  

The evidence of record reflects that the veteran was admitted 
to the Gainesville VAMC in November 1994 after falling down 
and developing immediate severe thigh pain and deformity.  It 
was noted on admission that the veteran suffered from MS and 
had undergone a total left knee arthroplasty in April 1992, 
and had been only minimally ambulatory, walking six to eight 
feet at a time using a walker.  Physical examination revealed 
obvious mid-thigh deformity and the veteran underwent an open 
reduction internal fixation for a periprostatic fracture (a 
left femoral fracture), which was tolerated well.

A VA outpatient treatment record dated in April 1993 reflects 
that the veteran was seen on a follow-up basis for his left 
femur fracture above the total knee arthroplasty, and that 
the surgical wound was noted to be well healed.  He was 
diagnosed with a healing left femur fracture, and the 
examiner noted that the fracture was due to osteopenia around 
the total knee replacement that was put in to the service 
related knee injury.  

A VA orthopedic examination was accomplished in June 1997, 
the report of which indicates a history given by the veteran 
of the service-connected left knee buckling, causing him to 
fall and sustain a fracture of the left distal femur, 
requiring the surgery noted above.  The examiner's impression 
was, among other things, that the fracture resulted from the 
left knee buckling.  

In an October 1997 addendum, the examiner who examined the 
veteran in June 1997 indicated that he reviewed the November 
1994 records and stated that it was possible that the 
veteran's left knee gave way leading to the fall and 
resulting left femur fracture, but that this was not 
specifically mentioned in the November 1994 records.  He 
noted that, from a review of the veteran's history and 
physical examination on November 1994, it seemed that at the 
time of the accident the veteran had problems with balance 
and was minimally ambulatory to begin with.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999).

The Board realizes that the medical evidence of record does 
not paint a clear picture regarding the cause of the left 
femur fracture - specifically, whether this was caused by any 
of the manifestations of the veteran's MS alone, by his 
service-connected left knee disability alone (i.e. when the 
knee buckled), or whether it was caused in part by either or 
both of these disabilities.  That said, the Board finds that, 
after reviewing the record from a longitudinal perspective, 
and resolving all reasonable doubt in favor of the veteran, 
service connection for the residuals of a fracture of the 
left femur as secondary to a service-connected left knee 
disability is warranted.  


II.  Entitlement to an increased rating for a left knee 
disability.

Introduction and factual background

The veteran and his representative contend that the veteran's 
service-connected left knee disability is more disabling than 
currently evaluated, and has been more disabling than 
evaluated during the relevant time period (i.e. since August 
1989, the date the increased rating claim was submitted).  
The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that this claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy, supra; 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
With respect to this claim, all relevant evidence has been 
fully developed and, therefore, the VA's duty to assist the 
veteran has been satisfied.  Id.  

A review of the record reflects that service connection was 
established for a left knee disability by a March 1982 Board 
decision.  This decision was based in part on a review of the 
veteran's service medical records which showed that he 
sustained a twisting injury to his left knee in September 
1958 while playing football.  In a March 1982 decision, the 
Board, resolving all doubt in the veteran's favor, found that 
the veteran's left knee disability manifested by crepitus was 
incurred in service, and established service connection for 
this disability.  Based on the finding of a contemporaneous 
VA examination, the RO, in a April 1982 action implementing 
this Board decision, assigned a noncompensable evaluation for 
this disability.  

As alluded to above, on August 2, 1989, the RO received a 
claim for a compensable evaluation for this service-connected 
knee disability; this claim was denied by one of the 
currently appealed RO decisions, this one dated in September 
1989.  Relevant evidence of record includes VA medical 
records as well as testimony given during RO and Board 
hearings.  

VA outpatient treatment records reflect that the veteran 
presented on February 26, 1991 complaining of increased left 
knee pain subsequent to an injury two months prior.  On 
examination, the veteran lacked 10 degrees of full left knee 
extension, and was able to flex to 90 degrees with pain.  He 
was diagnosed with left knee internal derangement.   

In early April 1991 the veteran was seen complaining of 
intermittent pain since falling three months prior.  
Examination of the knee revealed mild swelling but no 
instability.  X-rays taken at that time revealed some 
narrowing of the medial joint compartment and some spurring 
of the lateral and patellofemoral compartments.  The 
impression was that there were moderate degenerative changes 
but no evidence of a fracture.  An MRI of the left knee taken 
later that month revealed evidence of a transversely oriented 
tear in the posterior horn of the medial meniscus at the 
undersurface of the meniscus.  

Left knee X-rays taken in June 1991 revealed multiple 
calcific densities which projected within the joint space and 
were suspicious for loose bodies, as well as degenerative 
changes previously seen.  

In August 1991, the veteran was admitted to the VAMC 
Gainesville and underwent a left knee arthroscopy with 
partial meniscectomy.  Physical examination of the left knee 
revealed an active range of motion of 0 to 90 degrees, 
negative anterior posterior drawer, and negative Lachman's.  
Further, McMurray's test was positive and there was 3+ medial 
joint line tenderness and 1+ lateral joint line tenderness.  
The veteran was noted to have a large medial meniscal tear 
which was felt to be degenerative in origin.  The veteran 
tolerated the procedure well and his postoperative course was 
noted to have been unremarkable.  Thereafter, the veteran was 
discharged for physical therapy.  

In September 1991, the RO assigned a temporary total rating 
for the left knee disability (see 38 C.F.R. § 4.30), 
effective August 5, 1991, the starting date of a period of 
surgery and convalescence relating to the left knee surgery.  
The noncompensable evaluation was resumed effective December 
1, 1991.

VA outpatient treatment records reflect that the veteran was 
seen in early October 1991 where passive range of motion of 
the left knee was from 0 to 85 degrees, and active range of 
motion from 5 to 75 degrees.  In mid-October 1991 he was seen 
complaining of severe left knee pain and an inability to walk 
secondary to pain.  The veteran was able to flex the knee 
from 10 to 70 degrees with pain at that time.  Some effusion 
was noted, and the knee was tender to light touch.  

In an October 1991 letter, a VA examiner noted that since the 
veteran's August 1991 surgery, he has had persistent pain and 
stiffness in the knee and was a candidate for a total knee 
replacement within the following year.  X-rays taken a few 
days later revealed degenerative osteoarthropathy and that 
the knee was essentially unchanged from August 1991.  

During the October 1991 Board hearing, the veteran 
essentially testified that at the time his left knee 
disability was manifested by swelling, pain (described by his 
wife as horrible) including on motion, a loss of motion, and 
a lack of ability to bear weight.  

In December 1991 the veteran presented with left knee pain, 
at which time passive range of knee motion was elicited from 
5 to 100 degrees, and active range of motion could not be 
measured secondary to pain.  In February 1992, the veteran 
presented with multiple complaints including severe left knee 
pain and instability, citing an inability to walk or stand.  
At the time the veteran would not move his left knee due to 
pain, and could not tolerate the examination.  X-rays taken 
at the time revealed severe endstage degenerative arthritis 
of the medial aspect of the left knee.  

In March 1992, the veteran was admitted to the VAMC 
Gainesville for physical therapy and due to pain, including 
left knee pain.  Physical examination revealed a left knee 
range of motion from 0 to 100 degrees and that the knee was 
stable to varus and valgus stress, with a negative Lachman's 
and pivot shift, and a negative anterior drawer sign.  

In April 1992, the veteran was admitted to the VAMC 
Gainesville for a left total knee arthroplasty.  Left knee 
range of motion from 0 to 100 was again elicited on admission 
examination.  The veteran tolerated the procedure well, his 
hospital course was uncomplicated, and by the sixth day a 
left knee range of motion from 5 to 85 degrees was elicited.  

In May 1992, the RO assigned a temporary total rating for the 
left knee disability, effective April 8, 1992, the starting 
date of a period of surgery and convalescence relating to the 
left knee surgery.  Thereafter, a 30 percent evaluation would 
be assigned effective June 1, 1993 (see 38 C.F.R. § 4.71a, 
Diagnostic Code 5055).

The veteran was seen on an outpatient basis in July 1992, at 
which time he complained of left knee stiffness and that he 
was only able to ambulate with a walker.  Examination of the 
knee revealed motion from 10 to 90 degrees, and tenderness, 
with no signs of infection, warmth, or effusion.  X-rays 
taken of the knee showed good alignment without evidence of 
slipping.  In October 1992, the veteran presented with 
complaints of left knee pain which he considered 
insignificant.  A 0 to 90 degree range of knee motion was 
elicited, and there was no crepitus, drainage, inflammation, 
erythema, or swelling.  He was diagnosed with status post 
total knee arthroplasty, "doing well."

In April 1993, the RO assigned a 10 percent evaluation from 
December 1, 1991 until April 7, 1992 (at which time, as noted 
above, a temporary total evaluation became effective).  

During the August 1993 RO hearing the veteran's spouse 
testified that the veteran was unable to walk or bend his 
left knee, and that, essentially, evaluations higher than 
those assigned during the relevant time period were 
warranted. 

A VA orthopedic examination was accomplished in October 1993, 
the report of which indicates that the veteran reported 
continued left knee pain since the April 1992 surgery.  
Physical examination revealed a well-healed knee wound, no 
evidence of effusion, and a range of motion from 15 to 90 
degrees.  There was diffuse tenderness over the entire knee, 
and X-rays showed that the total knee arthroplasty was in 
excellent position, with no evidence of loosening.  Varus and 
valgus stresses of the knee in full extension and various 
levels of flexion showed normal laxity of the total knee 
arthroplasty.  The examiner's impression was that there was a 
history of degenerative joint disease in the left knee, 
status post total knee arthroplasty, and that he could not 
explain the continued problems with weakness and pain as the 
examination and X-rays showed good position.  

A November 1993 outpatient treatment record indicates that 
the veteran presented complaining of an inability to walk 
after the April 1993 procedure.  The veteran denied knee pain 
at the time, while his spouse reported occasional pain.  
Examination of the knee revealed 7 to 85 degrees of passive 
motion, and decreased motor strength of the quadriceps.  The 
examiner's assessment was that there was no evidence to 
support the veteran's inability to flex or extend the knee, 
and that hysteria or a neurologic cause could not be ruled 
out.  

In April 1994, the veteran presented for outpatient treatment 
complaining of an inability to move the left knee; a 
questionable history of anxiety neurosis and conversion 
disorder were noted.  On physical examination, a passive 
range of left knee motion from 10 to 80 degrees was elicited, 
with no active range of motion.  The examiner diagnosed the 
veteran with status post total knee arthroplasty with no 
active left knee movement, and noted that it was difficult to 
assess whether the lack of mobility was secondary to his MS 
or to previously diagnosed hysteria, conversion disorder, or 
neurosis.  

During the August 1994 RO hearing, the veteran's spouse 
testified that the veteran was unable to stand on his left 
knee, that it gives, and that he was unable to straighten it.  
She added that the knee swells, and variously becomes hot and 
cold.  

As noted above, the veteran fractured his left femur in 
November 1994.  Records of treatment for this fracture 
reflect that range of motion of the knee was from 0 to 70 
degrees at the time.  

VA outpatient treatment records further reflect that in 
February 1996 the veteran presented complaining of severe 
left knee weakness and pain in the medial aspect of the left 
knee with a firm mass in the medial side of the knee.  
Physical examination revealed the hard mass in the medical 
side of the left knee, and that the patella was intact.  
There was no erythema, warmth, or effusion.  X-rays revealed 
a shift in the left knee hardware, the knee was immobilized, 
and the veteran was referred to the orthopedic clinic.  
There, physical examination revealed a good passive range of 
left knee motion (from 0 to 100 degrees), and the veteran was 
assessed with having a probable saphenous neuroma; this was 
treated with injections which provided good and complete 
relief.  

A VA orthopedic examination was accomplished in June 1996, 
the report of which indicates some of the veteran's history 
and that he continued to have left knee pain.  On physical 
examination, the veteran complained of pain with light 
touches on the knee, and there were no particular areas of 
increased tenderness.  Varus and valgus stress on the left 
knee produced a 1/2 centimeter opening on the lateral side with 
varus stress; the medial side was stable.  Flexion to 45 
degrees with pain was elicited, and the knee appeared 
neurologically and viscerally intact.  

The examiner noted that X-rays taken in May 1996 showed a 
well cemented tibial component of a total knee arthroplasty 
and a porous end-growth femoral component.  The components 
were very well positioned with no loosening, and there was no 
evidence of the prior arthritis.  The examiner's impression 
was that the a portion of the veteran's pain was 
psychological in nature (i.e. exaggerated pain).  

In February 1997, the veteran was examined by Kurt E. 
Blasser, M. D.  On examination, the veteran complained of 
pain on palpation about the medial aspect of the left knee, 
and there was no effusion, induration, or erythema of the 
knee.  During the examination, left knee range of motion was 
from 0 to 80 degrees and ligamentous stability was good.  
There was no motor function of the lower extremity.  The 
veteran was diagnosed with "total knee arthroplasty, femoral 
fracture, blade plate done elsewhere left knee in the face of 
multiple sclerosis/strokes and dementia along with left 
hemiparesis."  Dr. Blasser indicated that he did not think 
there was significant mechanical abnormalities causing the 
constant knee pain, and that the veteran may have a slight 
amount of bursitis over the region, but that this would also 
not account for the severe pain indicated.  He recommended a 
neurologic and pain clinic evaluation.

Finally, another VA orthopedic examination was accomplished 
in June 1997, the report of which indicates that the veteran 
continued to complain of left knee pain and was unable to 
ambulate secondary to a stroke.  He had no active flexion of 
the knee, as well as no active motor function.  The knee was 
stable on examination, and passive flexion was from 0 to 45 
degrees.  X-rays taken revealed a well positioned left total 
knee arthroplasty with cemented tibial component and a 
noncemented femoral component,.  The examiner's impression 
included a well positioned left total knee arthroplasty and 
that the veteran had no use of the left lower extremity 
secondary to a stoke.  


Analysis

As noted above, the veteran and his representative contend, 
in substance, that the veteran's service-connected left knee 
disability is more disabling than currently evaluated, and 
has been more disabling than evaluated during the relevant 
time period (i.e. since August 1989, the date the increased 
rating claim was submitted).

In this regard, the Board notes that the governing legal 
criteria provide that the effective date of an award based on 
a claim for an increase in disability compensation is the 
earliest date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400(o)(1) (1999).

As noted above, on August 2, 1989 the RO received a claim 
for a compensable evaluation for the veteran's service-
connected left knee disability; and, ultimately, a 100 
percent evaluation was assigned from August 5, 1991 (under 
38 C.F.R. § 4.30), a 10 percent evaluation was assigned from 
December 1, 1991, a 100 percent evaluation was assigned from 
April 8, 1992 (apparently under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, as will be noted below), and a 30 
percent evaluation was assigned from June 1, 1993.  

As such, the time periods focused on in this decision are 
from August 2, 1989 to August 4, 1991, from December 1, 1991 
to April 7, 1992, and from June 1, 1993 (as noted, during 
the other periods of time 100 percent evaluations were 
assigned).  

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that the veteran's left knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (1999) (for knee replacements).  The current 30 percent 
evaluation is the minimum rating for prosthetic replacement 
of the knee joint (as noted, the veteran underwent a left 
total knee arthroplasty in April 1992).  A 60 percent 
evaluation is provided under this Code when there are chronic 
residuals consisting of severely painful motion or weakness 
in the affected extremity.  Also, with intermediate degrees 
of residual weakness, pain or limitation of motion, this 
disability could be rated under Diagnostic Codes 5256, 5261, 
or 5262.  A 100 percent disability rating is warranted under 
this Code for one year following the implantation of the 
prosthesis (hence, the 100 percent evaluation assigned from 
April 8, 1992 to May 31, 1993, see 38 C.F.R. §§ 3.31, 4.71a, 
Diagnostic Code 5055). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent 
evaluation contemplates knee extension limited to 10 degrees; 
a 30 percent evaluation under this code is warranted for 
limitation of knee extension to 20 degrees; a 40 percent 
evaluation is warranted for limitation of knee extension to 
30 degrees; and a 50 percent evaluation is warranted under 
this code for limitation of knee extension to 45 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5256 is for application 
for disabilities resulting in ankylosis of the knee, and a 40 
percent evaluation is warranted if the knee is ankylosed in 
flexion between 10 and 20 degrees.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, a 40 percent evaluation is warranted 
for nonunion of the tibia and fibula, with loose motion, 
requiring a brace. 

The Board also points out that the left knee disability could 
be evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  
Under this code, a 10 percent evaluation is warranted for 
limitation of knee flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of knee flexion to 30 
degrees; and a 30 percent evaluation under this code is 
warranted for limitation of knee flexion to 15 degrees.

The Board notes that the United States Court of Appeals for 
Veterans Claims has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities 
when evaluating increased rating claims for orthopedic 
disabilities.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  


a.  The evaluation for the period August 2, 1989 to August 4, 
1991

Taking into account the medical evidence set out above, the 
Board finds that a 10 percent disability evaluation was 
warranted effective February 26, 1991, because on that date 
it was medically demonstrated that left knee extension was 
limited to 10 degrees, hence warranting a 10 percent 
evaluation under Diagnostic Code 5261.  The evidence does not 
demonstrate that a higher evaluation was warranted prior to 
that date, particularly because there is no relevant evidence 
of record between August 1988 (see 38 C.F.R. § 3.400(o)(2)) 
and February 1991.  Evidence subsequent to February 1991 and 
before August 5, 1991 also does not demonstrate that an 
evaluation higher than 10 percent is warranted for that 
period.  As reflected above, the evidence subsequent to 
February 1991 and before August 5, 1991 showed mild knee 
swelling, some narrowing of the medial joint compartment and 
some spurring of the lateral and patellofemoral compartments, 
and moderate degenerative changes.  The medical evidence is 
consistent with a 10 percent evaluation - but no higher, to 
include as due to pain and flare-ups - from February 26, 1991 
to August 4, 1991.  See 38 C.F.R. §§ 3.400 (o)(1), 4.71a, 
Diagnostic Code 5261 (1999).  


b.  The disability evaluation for the period December 1, 1991 
to April 7, 1992.

Taking into account the medical evidence set out above, the 
Board finds that a disability evaluation higher than 10 
percent for the service-connected left knee disability was 
not warranted from December 1, 1991 to April 7, 1992.  
Essentially, the evidence does not demonstrate that a 20 
percent evaluation was warranted under either Diagnostic Code 
5260 or 5261, given that range of knee motion was found to 
range from 0 and 5, to 100 degrees during the period, albeit 
painful (this will be further discussed below).  The Board 
finds that pain on motion related to the left knee disability 
alone is reflected in the 10 percent evaluation.


c. The disability evaluation for the period from June 1, 
1993.

Taking into account the medical evidence set out above, the 
Board finds that a disability evaluation higher than 30 
percent for the service-connected left knee disability is not 
warranted for any period of time subsequent to June 1, 1993.  
Initially, the Board points out that this disability is 
appropriately rated under Diagnostic Code 5055, for a knee 
replacement; and, as noted above, a 30 percent evaluation is 
the minimum rating for prosthetic replacement of the knee 
joint.  

As also noted above, a 60 percent evaluation is provided 
under this Code when there are chronic residuals consisting 
of severely painful motion or weakness in the affected 
extremity.  As such, the dictates of DeLuca are necessarily 
taken into account in rating a disability under this Code.  
That said, while the medical evidence certainly demonstrates 
painful motion and weakness of the left knee, the evidence 
clearly shows that some of the pain elicited is exaggerated 
and that pain and weakness are also related to non-service 
connected psychiatric/psychological difficulty and the 
veteran's debilitating MS.  The Board finds that the left 
knee disability alone is not manifested by severe painful 
motion or weakness, and as such, finds that a 60 percent 
evaluation under Diagnostic Code 5055 is not warranted. 

Regarding Diagnostic Codes 5256 and 5262, the medical 
evidence does not demonstrate that the left knee is ankylosed 
in flexion, or that there is nonunion of the tibia and 
fibula.  As such, an increased evaluation under either of 
these Codes, respectively, is not warranted.  

With respect to the "range of motion" Codes, it is pointed 
out that from June 1993, range of motion studies have 
revealed that, at worst, the left knee is limited to 15 
degrees in extension and (as shown in June 1997) 45 degrees 
in flexion.  Such findings would warrant ratings of 10 and 20 
percent under Diagnostic Codes 5260 or 5261, respectively; 
and, even considering knee pain and flare-ups, would warrant 
no more than a 30 percent evaluation under Diagnostic Code 
5261.  


Conclusion

In conclusion, the Board finds that from August 2, 1989 to 
February 25, 1991, the evidence demonstrates that a 
compensable evaluation for the veteran's service-connected 
left knee disability was not warranted.  However, from 
February 26, 1991 to August 4, 1991, a disability evaluation 
of 10 percent was warranted, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, this date representing the date 
entitlement to such an evaluation was shown.  38 C.F.R. 
§ 3.400(o)(1) (1999).  

However, the evidence does not demonstrate that an evaluation 
higher than 10 percent was warranted for the left knee 
disability from December 1, 1991 to April 7, 1992, or that an 
evaluation higher than 30 percent was warranted from June 1, 
1993. 

Finally, the Board points out that as instability of the left 
knee had not been objectively demonstrated, a separate 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 was 
not for consideration during the relevant time period in this 
matter (prior to the disability being evaluated under 
Diagnostic Code 5055).  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).


ORDER

Service connection for a disability, to include multiple 
sclerosis, manifested by headaches, dizziness, and blackouts 
is denied.

Service connection for the residuals of a fracture of the 
left femur as secondary to a service-connected left knee 
disability is granted.    

Entitlement to a compensable evaluation for the veteran's 
service-connected left knee disability from August 2, 1989 
and prior to February 26, 1991, is denied.

A 10 percent rating for the veteran's service connected left 
knee disability is granted, effective from February 26, 1991 
to August 4, 1991, subject to the laws and regulations 
governing the payments of monetary awards.  

Entitlement to an increased evaluation greater than 10 
percent for the veteran's service-connected left knee 
disability from December 1, 1991, to April 7, 1992, is 
denied.

Entitlement to an increased evaluation greater than 30 
percent for the veteran's service-connected left knee 
disability from June 1, 1993, is denied.  




REMAND

The veteran and his representative also contend that the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability and to special 
monthly compensation based on need for aid and attendance of 
another person.  

With respect to both of these claims, given the Board action 
above - to include the establishment of service connection 
for the residuals of a fracture of the left femur as 
secondary to a service-connected left knee disability - 
additional RO adjudication must be accomplished prior to 
further appellate action.  

With respect to the claim for special monthly compensation 
based on need for aid and attendance of another person, it is 
noted that in the February 1997 REMAND, the Board requested 
that, subsequent to additional development with respect to 
other claims, the RO review these other claims and the claim 
for special monthly compensation based on need for aid and 
attendance of another person, and issue a supplemental 
statement of the case pertaining to the evidence and law 
pertaining to any claims which remained denied.  

In a February 1998 supplemental statement of the case, the RO 
referred to a claim for special monthly compensation based on 
the loss of the use of the left lower extremity, and failed 
to address the specific special monthly compensation claim in 
appellate status - namely, whether the veteran was entitled 
to special monthly compensation based on need for aid and 
attendance of another person.  Further adjudication in this 
regard is therefore necessary prior to further Board review.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is 
also noted that it appears that pertinent evidence has been 
associated with the record since the specific issue was last 
addressed.  

In view of the above, this matter is REMANDED to the RO for 
the following action:


The RO should again review the veteran's 
claim for a total rating for compensation 
purposes based on individual 
unemployability and for special monthly 
compensation based on need for aid and 
attendance of another person.  
Thereafter, if either determination 
remains adverse to the veteran, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the requisite opportunity 
to respond, prior to return of the case 
to the Board.  No action is required by 
the veteran until he receives further 
notice.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



